DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8-11, 16, 17, 19, 21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 12-14, 18 and 21 of U.S. Patent No. 9,429,344 in view of Cheng (US 2015/0033762). 
In regard to instant claim 1, note that claim(s) 1 and/or 12 of the ’344 patent teach all limitations recited, including a voltage source as claimed (see 210 and Fig. 3a, column 3, line 50-55, a single field is applied to each layer), but for “a first” and “second set of insulation regions.” However, Cheng teaches that it is routine to provide a first and second set of insulation regions (720, 740) separating first a second rows of capacitors (710, 730), respectively, for the purpose of improving refrigeration efficiency. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to provide first and second set of insulation regions as claimed to the system of the ’344 patent for the purpose of improving system efficiency.
Further, the ’344 patent does not explicitly teach a support layer. However, Cheng teaches it is conventional to provide a support layer (910), 
wherein the support layer is a structural support layer (see ¶ 72); and
the structural support layer comprises:
a first support structure (top 910);
a second support structure (bottom 910); and
a lubricant disposed between the first support structure and the second support structure (see ¶ 72).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to provide the support layer of Cheng to the capacitors of the ’344 patent in order to reduce friction.
In regard to instant claim 8, the ’344 patent does not explicitly teach that the capacitors of the first row and the second row of electrocaloric capacitors are one or more of multilayer chip capacitors or collections of multilayer chip capacitors. However, official notice is taken that it is conventional to provide cooling by employing one or more of multilayer chip capacitors or collections of multilayer chip capacitors. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to employ one or more of multilayer chip capacitors or collections of multilayer chip capacitors as the capacitors of Cheng in order to increase the efficiency of the system.
In regard to instant claim 9, see claim 13 of the ’344 patent.
In regard to instant claim 10, see claim 14 of the ’344 patent.
In regard to instant claim 11, see claim 18 of the ’344 patent.
In regard to instant claim 16, see claims 1, 2 and 10 of the ’344 patent.
In regard to instant claims 17 and 19, see the rejection of claims 2 and 5-7 above.
In regard to instant claim 21, claim 21 of the ’344 patent teach all limitations recited but for “first” and “second insulation regions.”  However, Cheng teaches that it is routine to provide a first and second set of insulation regions (720, 740) separating first a second rows of capacitors (710, 730), respectively, for the purpose of improving refrigeration efficiency. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to provide first and second set of insulation regions as claimed to the system of the ’344 patent for the purpose of improving system efficiency.
In regard to instant claim 23, see the rejection of claim 21 (note that shifting must occur “intermittently or continuously” because there is no other possible manner of providing shifting).
In addition, in regard to all of the independent claims, it is noted that Cheng teaches a single field applied to each layer as well (Fig. 4b, para. 7, and see figure 6).

Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8-17, 19, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 1, the recitation, “the first row of electrocaloric capacitors” should read -- the first row of the electrocaloric capacitors--.
 The recitation, “the second row of electrocaloric capacitors” should read -- the second row of the electrocaloric capacitors-- throughout the claim after the capacitors are first introduced.
In regard to claims 9, the recitation, “the first row and the second row of electrocaloric capacitors” should read -- the first row and the second row of the electrocaloric capacitors--.
In regard to claim 11, the recitation, “a first electrocaloric capacitor row and a second electrocaloric capacitor row” is indefinite since claim 1 already recites such rows and it is unclear how these new rows are related to the previously recited rows consistent with the specification.  
In regard to claims 16, 17, 19, 21, the recitation, “the first layer of electrocaloric capacitors” should read -- the first layer of the electrocaloric capacitors--.
 The recitation, “the second layer of electrocaloric capacitors” should read -- the second layer of the electrocaloric capacitors--.
In regard to claim 23, the recitation, “in correspondence with the raising and lowering of the first and second electric fields” is indefinite for not being consistent with the increasing and the decreasing recited in claim 21.
CLAIM INTERPRETATION
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No recitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cheng (US 2015/0033762).
In regard to claim 1, Cheng teaches a system (see whole disclosure, including Fig. 6, 8, 9, 10) comprising:
a first row of electrocaloric capacitors (710), the capacitors of the first row of the electrocaloric capacitors separated by a first set of insulation regions (720; para. 61); and
a second row of electrocaloric capacitors (730), the capacitors of the second row of the electrocaloric capacitors separated by a second set of insulation regions (740; para. 61); and
a support (see 910 - Fig. 9a, para. 72) disposed between the first row (710) and the second row (730); and
a voltage source (see source of “applied electric field” - para. 4; also see para. - 11, 12, 13, 44 - “an electrical power supply”) configured to apply a single first voltage thereby applying a first electric field to the first row of the electrocaloric capacitors (710) and a single second voltage thereby applying a second electric field to the second row of the electrocaloric capacitors (730) (para. 12, 13, 44, 46 - see clearly the first and second EC rings have first and second electric fields applied to them; note that the provision of these two fields is not exclusion of other fields), and
wherein the first and second electric fields are capable of being applied complementarily such that when the first and second electric fields are applied to their respective electrocaloric capacitors a temperature of the first row of the electrocaloric capacitors (710) rises in accordance with an increase in the first electric field and a temperature of the second row of the electrocaloric capacitors (730) decreases in accordance with a decrease in the second electric field or the temperature of the first row of the electrocaloric capacitors (710) decreases in accordance with a decrease of the first electric field and the temperature of the second row of the electrocaloric capacitors (730) increases in accordance with the increase in the second electric field (see, e.g., ¶ 53, 52).
In regard to claim 6, Cheng teaches the support comprises:
a first support structure (top 910);
a second support structure (bottom 910); and
a lubricant disposed between the first support structure and the second support structure (see ¶ 72).
In regard to claim 8, Cheng teaches that the capacitors of the first row and the second row of electrocaloric capacitors are collections of multi-layer chip capacitors (see collection of multi-layer capacitors - figure 10).
In regard to claim 9, Cheng teaches one or both of the first row and second row of the electrocaloric capacitors are shifted intermittently or continuously relative to one another in correspondence with the increase and decrease of the first and the second electric fields (see, e.g., ¶ 55).
In regard to claim 10, Cheng teaches one of the first or second rows of electrocaloric capacitors is thermally coupled to a heat source and one of the first or second rows of electrocaloric capacitors is thermally coupled to a heat sink (Figs 4-5) (necessarily so, in order to provide cooling).
In regard to claim 11, Cheng teaches a plurality of the first and the second rows stacked in an alternating pair configuration, each alternating pair configuration comprising a first electrocaloric capacitor row and a second electrocaloric capacitor row (see, e.g., ¶ 77 - “plurality of first EC rings” and “plurality of second EC rings”, “pairs” “stacked alternately on top of each other”).
In regard to claim 12, Cheng teaches an actuator (800/810) configured to shift the first electrocaloric capacitor row and the second electrocaloric row in the alternating pair configuration relative to one another (para. 55, 77, 78).
In regard to claim 13, Cheng teaches the actuator is configured to synchronously shift the first and second rows of the electrocaloric layers relative to one another (see, e.g., ¶ 55).
In regard to claim 14, Cheng teaches the actuator is configured to shift the first and the second electrocaloric capacitor rows in the alternating pair configuration intermittently or continuously in correspondence with the raising and lowering of the first and second electric fields (see, e.g., ¶ 55).
In regard to claim 15, Cheng teaches the actuator is configured to shift the first and the second electrocaloric capacitor rows in the alternating pair configuration according to a linear or rotational motion (see Figs. 6, 8, 11).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 19, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20150033762) in view of Schwartz (US 2015/0362225).	
In regard to claims 16, 17, Cheng teaches a system comprising: 
a first layer of electrocaloric capacitors (710), the capacitors of the first layer of electrocaloric capacitors (710) separated by a first insulation region (720, para. 61); 
a second layer of electrocaloric capacitors (730), the capacitors of the second layer of electrocaloric capacitors (730) separated by a second insulation region (740; para. 61); wherein a proximity of the first layer of the elctrocaloric capacitors to the second layer of the electrocaloric capacitors enables heat transfer between them, and 
an actuator (800/810) configured to shift the first layer (710) relative to the second layer (730); 
a voltage source (see source of “applied electric field” - para. 4; also see para. - 11, 44 - “an electrical power supply”) configured to apply a single first voltage thereby applying a first electric field to the first layer of electrocaloric capacitors (710) and a single second voltage thereby applying a second electric field to the second layer of electrocaloric capacitors (730) (para. 12, 44, 46, 53 - see clearly the first and second EC rings have electric fields applied to them), and
wherein the first and second electric fields are complementary such that when the first and second electric fields are applied their respective electrocaloric capacitors a temperature of the first layer of the electrocaloric capacitors (710) rises in accordance with an increase in the first electric field and a temperature of the second layer of the electrocaloric capacitors (730) decreases in accordance with a decrease in the second electric field or the temperature of the first layer of the electrocaloric capacitors (710) decreases in accordance with a decrease in the first electric field and the temperature of the second layer of the electrocaloric capacitors (730) increases in accordance with the increase of the second electric field, and 
wherein the actuator (800/810) is configured to shift the first layer of electrocaloric capacitors relative to the second layer of the electrocaloric capacitors in correspondence with the increase and decrease of the first and second electric fields (para. 53).
Cheng does not explicitly teach that the actuator shifts the first layer relative to the second layer according to a linear reciprocal motion.  However, employing linear reciprocal motion is old and well known as taught by Schwartz (para. 6, 28 - “linear reciprocal motion”).  Further, it is well known that refrigeration is provided in a wide variety of geometrical scenarios.  Further, Schwartz explicitly suggests that providing motion to electrocaloric units in a linear reciprocating manner is an obvious alternative to rotational motion (para. 28).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Cheng to move the first and second layers in linear reciprocal motion to obtain the desired relative motion in situations and geometries not suited for rotation and to provide a repeating motion that permits repetition of the heat pump cycle and as Schwartz explicitly suggests that linear reciprocating motion is an obvious alternative to rotational motion (para. 28).   
In regard to claim 17, Cheng teaches a support layer (910, para. 72, Fig. 9a) between the first layer (710) of the electrocaloric capacitors and the second layer (730) of the electrocaloric capicators.
In regard to claim 19, Cheng teaches the support layer comprises: a first support structure (top 910) positioned closer to (see top 910 is closer to 710) the first layer of the electrocaloric capacitors (710) than the second layer of the electrocaloric capacitors; a second support structure (bottom 910) positioned closer to the second layer of the electrocaloric capacitors (730) than the first layer of the electrocaloric capacitors (see bottom 910 is closer to 730); and a lubricant disposed between the first support structure and the second support structure (see ¶ 72).

In regard to claim 21, Cheng teaches method of cooling comprising:
moving a second layer of electrocaloric (730) capacitors a first direction relative to a first layer of electrocaloric capacitors (710), the capacitors of the first layer of the electrocaloric capacitors (710) separated by a first insulation region (720) and the capacitors of the second layer of the electrocaloric capacitors (730) separated by a second insulation region (740) (see ¶ 55);
increasing an applied single first voltage thereby increasing a first electric field on the first layer of the electrocaloric capacitors (710) while lowering an applied single second voltage thereby decreasing a second electric field on the second layer of the electrocaloric capacitors (730) whereby heat is transferred from the first layer of electrocaloric capacitors to the second layer of electrocaloric capacitors (id.);
moving the second layer of the electrocaloric capacitors (730) in a direction opposite the first direction relative to the first layer of the electrocaloric capacitors (710) (see ¶ 56); and
increasing the applied single second voltage thereby increasing the second electric field on the second layer of the electrocaloric capacitors (730) while lowering the applied single first voltage thereby decreasing the first electric field on the first layer of the electrocaloric capacitors (710) whereby heat is transferred from the second layer of electrocaloric capacitors (730) to the first layer of electrocaloric capacitors (710) (see ¶¶ 56-57).
Cheng does not appear to explicitly teach that the actuator shifts the first layer relative to the second layer according to a linear reciprocal motion.  
However, employing linear reciprocal motion is old and well known as taught by Schwartz (para. 6, 28 - “linear reciprocal motion”).  Further, it is well known that refrigeration is provided in a wide variety of geometrical scenarios.  Further, Schwartz explicitly suggests that providing motion to electrocaloric units in a linear reciprocating manner is an obvious alternative to rotational motion (para. 28).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Cheng to move the first and second layers in linear reciprocal motion to obtain the desired relative motion in situations and geometries not suited for rotation and to provide a repeating motion that permits repetition of the heat pump cycle and as Schwartz explicitly suggests that linear reciprocating motion is an obvious alternative to rotational motion (para. 28).   
In regard to claim 23, Cheng, as modified, teaches that the moving described above moves one or both of the first layer (710) and the second layer (730) intermittently or continuously relative to one another in correspondence with the raising and lowering of the first and second electric fields (see ¶¶ 55-57).





Claims 1, 6, 8-17, 19, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20150033762) in view of Schwartz (US 2015/0362225).	
In regard to claim 1, Schwartz teaches a system (see whole disclosure, including Fig. 2-5) comprising:
a first electrocaloric capacitor (204abcd); and
a second electrocaloric capacitor (202abcd); and
a voltage source (210) configured to apply a single first voltage thereby applying a first electric field to the first electrocaloric capacitor (204abcd) and a single second voltage thereby applying a second electric field to the second electrocaloric capacitor (202abcd) (para. 22 see clearly the first and second EC layers have first and second electric fields applied to them), and
wherein the first and second electric fields are capable of being applied complementarily such that when the first and second electric fields are applied to their respective electrocaloric capacitors a temperature of the first electrocaloric capacitor (204abcd) rises in accordance with an increase in the first electric field and a temperature of the second electrocaloric capacitors (202abcd) decreases in accordance with a decrease in the second electric field or the temperature of the first electrocaloric capacitor (204abcd) decreases in accordance with a decrease of the first electric field and the temperature of the second electrocaloric capacitor (202abcd) increases in accordance with the increase in the second electric field (para. 22-23).
Schwartz does not appear to explicitly teach that the first capacitor is a row of electrocaloric capacitors separated by a first set of insulation regions and that the second capacitor is a row of electrocaloric capacitors separated by a second set of insulation regions and does not appear to teach a support disposed between the first rows and the second rows.
However, Cheng explicitly teaches a first row of electrocaloric capacitors (710), the capacitors of the first row of the electrocaloric capacitors separated by a first set of insulation regions (720; para. 61); and a second row of electrocaloric capacitors (730), the capacitors of the second row of the electrocaloric capacitors separated by a second set of insulation regions (740; para. 61); and a support (see 910 - Fig. 9a, para. 72) disposed between the first row (710) and the second row (730).  The insulation provides improved refrigeration efficiency and the support provides improved robustness.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Schwartz to have insulation regions between capacitors in each of the rows for the purpose of providing greater refrigeration efficiency and less heat loss and to provide a support between the rows for the purpose of providing greater robustness.
In regard to claim 6, Schwartz as modified, teaches the limitations of claim 6 since Cheng teaches the support comprises:
a first support structure (top 910);
a second support structure (bottom 910); and
a lubricant disposed between the first support structure and the second support structure (see ¶ 72).
In regard to claim 8, Schwartz teaches that the capacitors of the first row and the second row of electrocaloric capacitors are collections of multi-layer chip capacitors (para. 25).
In regard to claim 9, Schwartz teaches one or both of the first row and second row of the electrocaloric capacitors are shifted intermittently or continuously relative to one another in correspondence with the increase and decrease of the first and the second electric fields (para. 23).
In regard to claim 10, Schwartz, as modified, teaches one of the first or second rows of electrocaloric capacitors is thermally coupled to a heat source and one of the first or second rows of electrocaloric capacitors is thermally coupled to a heat sink (see 206, 208) (necessarily so, in order to provide cooling).
In regard to claim 11, Schwartz, as modified, teaches a plurality of the first and the second rows stacked in an alternating pair configuration, each alternating pair configuration comprising a first electrocaloric capacitor row and a second electrocaloric capacitor row (see, Fig. 4AB of Schwartz and also see Cheng e.g., ¶ 77 - “plurality of first EC rings” and “plurality of second EC rings”, “pairs” “stacked alternately on top of each other”).
In regard to claim 12, Schwartz, as modified, teaches an actuator (para. 26) configured to shift the first electrocaloric capacitor row and the second electrocaloric row in the alternating pair configuration relative to one another (para. 28, linear reciprocal motion).
In regard to claim 13, Schwartz, as modified, teaches the actuator (“actuator”) is configured to synchronously shift the first and second rows of the electrocaloric layers relative to one another (see, para. 26, 28).
In regard to claim 14, Schwartz, as modified, teaches the actuator (“actuator”) is configured to shift the first and the second electrocaloric capacitor rows in the alternating pair configuration intermittently or continuously in correspondence with the raising and lowering of the first and second electric fields (see figure 4-5, para. 26, 22, 23).
In regard to claim 15, Schwartz, as modified, teaches the actuator is configured to shift the first and the second electrocaloric capacitor rows in the alternating pair configuration according to a linear or rotational motion (para. 28).

In regard to claims 16, 17, Schwartz teaches a system (see whole disclosure, including Fig. 2-5) comprising: 
a first electrocaloric capacitor (204); 
a second electrocaloric capacitor (202); wherein a proximity of the first electrocaloric capacitor to the second layer of the electrocaloric capacitor enables heat transfer between them, and 
an actuator (para. 26, “actuator) configured to shift the first capacitor (204) relative to the second capacitor (202); 
a voltage source (210) configured to apply a single first voltage thereby applying a first electric field to the first electrocaloric capacitor (204) and a single second voltage thereby applying a second electric field to the second electrocaloric capacitor (202) (para. 22 see clearly the first and second EC layers have first and second electric fields applied to them), and
wherein the first and second electric fields are capable of being applied complementarily such that when the first and second electric fields are applied to their respective electrocaloric capacitors a temperature of the first electrocaloric capacitor (204) rises in accordance with an increase in the first electric field and a temperature of the second electrocaloric capacitors (202) decreases in accordance with a decrease in the second electric field or the temperature of the first electrocaloric capacitor (204) decreases in accordance with a decrease of the first electric field and the temperature of the second electrocaloric capacitor (202) increases in accordance with the increase in the second electric field (para. 22-23);
wherein the actuator (actuator, para. 26) is configured to shift the first electrocaloric capacitor relative to the second electrocaloric capacitors in correspondence with the increase and decrease of the first and second electric fields (para. 22-23).
Schwartz does not appear to explicitly teach that the first capacitor is a row of electrocaloric capacitors separated by a first set of insulation regions and that the second capacitor is a row of electrocaloric capacitors separated by a second set of insulation regions and does not appear to teach a support disposed between the first rows and the second rows.
However, Cheng explicitly teaches a first row of electrocaloric capacitors (710), the capacitors of the first row of the electrocaloric capacitors separated by a first set of insulation regions (720; para. 61); and a second row of electrocaloric capacitors (730), the capacitors of the second row of the electrocaloric capacitors separated by a second set of insulation regions (740; para. 61); and a support (see 910 - Fig. 9a, para. 72) disposed between the first row (710) and the second row (730).  The insulation provides improved refrigeration efficiency and the support provides improved robustness.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Schwartz to have insulation regions between capacitors in each of the rows for the purpose of providing greater refrigeration efficiency and less heat loss and to provide a support between the rows for the purpose of providing greater robustness.
In regard to claim 17, Schwartz, as modified, teaches the claimed support since Cheng teaches the support layer (910, para. 72, Fig. 9a) between the first layer (710) of the electrocaloric capacitors and the second layer (730) of the electrocaloric capacitors.
In regard to claim 19, Schwartz, as modified, teaches the claimed support since Cheng teaches the support layer comprises: a first support structure (top 910) positioned closer to (see top 910 is closer to 710) the first layer of the electrocaloric capacitors (710) than the second layer of the electrocaloric capacitors; a second support structure (bottom 910) positioned closer to the second layer of the electrocaloric capacitors (730) than the first layer of the electrocaloric capacitors (see bottom 910 is closer to 730); and a lubricant disposed between the first support structure and the second support structure (see ¶ 72).

In regard to claim 21, Schwartz teaches method of cooling comprising:
moving a second electrocaloric capacitor (202) a first direction relative to a first electrocaloric capacitor (204), the first electrocaloric capacitors (204);
increasing an applied single first voltage thereby increasing a first electric field on the first electrocaloric capacitor (204) while lowering an applied single second voltage thereby decreasing a second electric field on the second electrocaloric capacitor (202) whereby heat is transferred from the first electrocaloric capacitor (204) to the second electrocaloric capacitors (202, para. 22-23);
moving the second electrocaloric capacitor (202) in a direction opposite the first direction relative to the first electrocaloric capacitor (204) according to a linear reciprocal motion (para. 28) (para 28, 25, Fig. 4-5); and
increasing the applied single second voltage thereby increasing the second electric field on the second electrocaloric capacitors (202) while lowering the applied single first voltage thereby decreasing the first electric field on the first electrocaloric capacitor (204) whereby heat is transferred from the second electrocaloric capacitor (202) to the first electrocaloric capacitor (204) (para. 22-23).
Schwartz does not appear to explicitly teach that the first capacitor is a row of electrocaloric capacitors separated by a first set of insulation regions and that the second capacitor is a row of electrocaloric capacitors separated by a second set of insulation regions.
However, Cheng explicitly teaches a first row of electrocaloric capacitors (710), the capacitors of the first row of the electrocaloric capacitors separated by a first set of insulation regions (720; para. 61); and a second row of electrocaloric capacitors (730), the capacitors of the second row of the electrocaloric capacitors separated by a second set of insulation regions (740; para. 61).  The insulation provides improved refrigeration efficiency and the support provides improved robustness.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Schwartz to have insulation regions between capacitors in each of the rows for the purpose of providing greater refrigeration efficiency and less heat loss.

In regard to claim 23, Schwartz, as modified, teaches that the moving described above moves one or both of the first layer (204) and the second layer (202) intermittently or continuously relative to one another in correspondence with the raising and lowering of the first and second electric fields (para. 22, 23).

Response to Arguments
Applicant’s arguments filed 7/13/22 have been fully considered but they are not persuasive.
	Applicant's argument (page 6-7) is an allegation that Cheng “does not teach a single voltage, and as such, a nearly single electric field being applied to a row of electrocaloric capacitors”.  
In response, it is noted that the claims do not state that no other fields are applied to the rows. The claims only state that a single first field is applied to the first row and a single second field is applied to the second row.  Further, none of the apparatus claims have any limitations of any structure that preclude or prevent other fields from being applied.  Further, in regard to the method claims, performing a step of applying a single field is not an exclusion that no other fields may be applied.
It is entirely unclear why the applicant believes that the claims exclude other field applications to the rows.  Further, the applicant’s allegations that a low field region taught by Cheng is equivalent to a second field is incorrect and not consistent with the applicant’s own claims and specification which operate a high electric field and a low electric field. (spec page 5, line 27 - page 6, line 6)  Therefore, the applicant’s own invention would not meet the applicant’ interpretation of the number of fields.
Applicant's argument (page 8) is an allegation that modifying Cheng would render Cheng unfit for its intended purpose.  
In response, the allegation is entirely unpersuasive since changing the geometry from a disk to a linear geometry is an obvious modification as shown by the prior art.  The applicant has no evidence to support the allegation that linear geometries are somehow unknown.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
October 14, 2022